       Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 1 of 12




                  UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Topeka Docket)


UNITED STATES OF AMERICA,

                           Plaintiff,

             v.                                   CASE NO. 21-40038-TC

CLIFFORD TOWNSEND,

                           Defendant.




                                 INDICTMENT

      THE GRAND JURY CHARGES:

      At all times relevant to this Indictment:

                                        Introduction

      1.     The defendant, Clifford Townsend, was a resident of Manhattan, Kansas, and

the registered agent and President/Chief Executive Officer for Global Network

Corporation. Global Network Corporation was registered with the State of Kansas in

November 1994 and was forfeited in July 1996.

      2.     Global Network Corp was formed in the State of Kansas in May 2019 and

forfeited in October 2020. The defendant was identified as the director.



                                             1
       Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 2 of 12




       3.     NBKC was a federally insured financial institution as defined in 18 U.S.C. §

20, based in Overland Park, Kansas. In November 2019, the defendant opened a business

account ending in 5478 at NBKC in the name of Global Network Corp.

       4.     The United States Small Business Administration (“SBA”) was an executive-

branch agency of the United States government that provided support to entrepreneurs and

small businesses. The mission of the SBA was to maintain and strengthen the nation’s

economy by enabling the establishment and viability of small businesses and by assisting

in the economic recovery of communities after disasters.

       5.     As part of this effort, the SBA enabled and provided for loans through lenders

such as federally insured financial institutions including banks and credit unions, and other

lenders. These loans have government-backed guarantees.

       6.     Bank A was a federally insured financial institution as defined in 18 U.S.C.

§ 20, based in Wichita, Kansas. Bank A was a lender participating in the PPP program.

       7.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a

federal law enacted in March 2020, and, among other things, was designed to provide

emergency financial assistance to the millions of Americans who were suffering the

economic effects caused by the COVID-19 pandemic. One source of relief provided by

the CARES Act was the authorization of forgivable loans to small businesses for job

retention and certain other expenses, through the Paycheck Protection Program (“PPP”).

       8.     To obtain a PPP loan, a qualifying business was required to submit a PPP

loan application (SBA Form 2483) signed by an authorized representative of the business

to a lender participating in the PPP. The PPP loan application required the business,

                                             2
       Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 3 of 12




through its authorized representative, to acknowledge the program rules and make certain

affirmative certifications to be eligible to obtain the PPP loan. On such affirmative

certification required the business to confirm that it was in operation on February 15, 2020.

       9.     Also, as part of the PPP loan application, the qualified business was required

to state, among other things, its: (a) average monthly payroll expenses; and (b) number of

employees. These figures were used to calculate the amount of money the business was

eligible to receive under the PPP. In addition, businesses applying for a PPP loan were

required to provide documentation showing their payroll expenses.

       10.    The qualified business submitted its PPP loan application using wire

transfers such as email and the internet. A participating lender received and processed the

PPP loan application. When a PPP loan application was approved, the participating lender

funded the PPP loan using the lender’s own funds, which were guaranteed by the SBA.

Data from the application, including information about the borrower, the total amount of

the loan, and the number of employees, was transmitted by the lender to the SBA in the

course of processing the loan.

       11.    The qualified business was required to use the PPP loan proceeds for certain

permissible expenses, including payroll costs, mortgage interest, rent, and utilities.

       12.    On May 16, 2020, the defendant Clifford Townsend submitted a PPP loan

application via email on behalf of Global Network Corporation to Bank A. At the request

of Bank A, the defendant submitted an amended PPP loan application via email on behalf

of Global Network Corporation on May 18, 2020. According to the amended application,

the defendant identified himself as CEO and 100% owner of Global Network Corporation

                                              3
      Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 4 of 12




and claimed that the business had 15 employees. The defendant also directed that the PPP

loan proceeds be deposited into Global Network Corp’s NBKC bank account.

      13.    On May 26, 2020, Bank A electronically deposited $127,100 in PPP loan

proceeds into Global Network Corp’s NBKC bank account.

      14.    SAG Topeka, dba BMW/VW of Topeka, was a financial institution as

defined in 31 U.S.C. § 5312.

      15.    TD Ameritrade was a financial institution as defined in 31 U.S.C. § 5312.

                                      The Scheme

      16.    Beginning in or about May 2020, and continuing until in or around

November 2020, the defendant Clifford Townsend devised a scheme and artifice to

defraud, and to obtain money and property by means of materially false and fraudulent

pretenses representations, and promises, with the intent to defraud by filing false and

fraudulent applications for PPP funds. As part of the scheme, the defendant submitted via

wire transmissions PPP loan applications to Bank A.

      17.    It was part of the scheme that:

             a.     the defendant submitted a false and misleading PPP loan application

via email to Bank A representing that Global Network Corporation had been in business

on February 15, 2020, but in fact the IRS did not assign Global Network Corporation an

EIN until February 20, 2020;

             b.     the defendant represented on the PPP loan application that Global

Network Corporation had 15 employees for whom he withheld payroll taxes, when in fact

Global Network Corporation had no salaried employees;

                                               4
        Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 5 of 12




               c.     the defendant represented on the PPP loan application that Global

Network Corporation had an average monthly payroll of $50,857, when in fact Global

Network Corporation had no monthly payroll;

               d.     the   defendant     submitted     false   and   misleading     supporting

documentation with the PPP loan application, including: monthly payroll reports, Forms

940 and Form 941; and

               e.     as a result of the false and misleading PPP loan application, Bank A

funded the defendant’s PPP loan and deposited $127,100 into the defendant’s NBKC Bank.

                                          COUNT 1

                                         BANK FRAUD
                                        [18 U.S.C. § 1344]

        18.    Paragraphs 1 through 17 are incorporated herein by reference as though fully

restated.

        19.    On or about May 16, 2020, in the District of Kansas, the defendant,

                                CLIFFORD TOWNSEND,

knowingly executed and attempted to execute a scheme and artifice to obtain moneys,

funds, credits, assets, securities, or other property owned by, or under the custody or

control of Bank A, a federally insured financial institution, by means of materially false

and fraudulent pretenses, representations, and promises.

        In violation of Title 18, United States Code, Section 1344(2).

                                          COUNT 2

                                         BANK FRAUD
                                        [18 U.S.C. § 1344]


                                                5
        Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 6 of 12




        20.    Paragraphs 1 through 19 are incorporated herein by reference as though fully

restated.

        21.    On or about May 18, 2020, in the District of Kansas, the defendant,

                                CLIFFORD TOWNSEND,

knowingly executed and attempted to execute a scheme and artifice to obtain moneys,

funds, credits, assets, securities, or other property owned by, or under the custody or

control of Bank A, a federally insured financial institution, by means of materially false

and fraudulent pretenses, representations, and promises.

        In violation of Title 18, United States Code, Section 1344(2).

                                          COUNT 3

                  FALSE STATEMENT TO A FEDERALLY INSURED BANK
                                 [18 U.S.C. § 1014]

        22.    Paragraphs 1 through 21 are incorporated herein by reference as though fully

restated.

        23.    On or about May 16, 2020, in the District of Kansas, the defendant,

                                CLIFFORD TOWNSEND,

knowingly made a false statement for the purpose of influencing the action of Bank A, an

institution the accounts of which were insured by the Federal Deposit Insurance

Corporation, in connection with Global Network Corporation’s PPP loan application, by

falsely claiming employees and payroll, and including false monthly payroll reports and

payroll tax forms.

        In violation of Title 18, United States Code, Section 1014.

                                               6
        Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 7 of 12




                                          COUNT 4

                  FALSE STATEMENT TO A FEDERALLY INSURED BANK
                                 [18 U.S.C. § 1014]

        24.    Paragraphs 1 through 23 are incorporated herein by reference as though fully

restated.

        25.    On or about May 18, 2020, in the District of Kansas, the defendant,

                                CLIFFORD TOWNSEND,

knowingly made a false statement for the purpose of influencing the action of Bank A, an

institution the accounts of which were insured by the Federal Deposit Insurance

Corporation, in connection with Global Network Corporation’s PPP loan application, by

falsely claiming employees and payroll, and including false monthly payroll reports and

payroll tax forms.

        In violation of Title 18, United States Code, Section 1014.

                                          COUNT 5

                                   MONEY LAUNDERING
                                     [18 U.S.C. § 1957]

        26.    Paragraphs 1 through 25 are incorporated herein by reference as though fully

restated.

        27.    On or about May 27, 2020, in the District of Kansas, the defendant,

                                CLIFFORD TOWNSEND,

knowingly engaged in a monetary transaction by, through and to a financial institution,

affecting interstate and foreign commerce in criminally derived property of a value

greater than $10,000, namely the wire transfer of $27,013.53 from NBKC to SAG

                                               7
        Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 8 of 12




Topeka, dba BMW/VW of Topeka, for the purchase of a 2017 BMW 430XI, such funds

being derived from the specified unlawful activity of wire fraud and bank fraud, in

violation of Title 18, United States Code, Sections 1343 and 1344.

        In violation of Title 18, United States Code, Section 1957.

                                          COUNT 6

                                   MONEY LAUNDERING
                                     [18 U.S.C. § 1957]

        28.    Paragraphs 1 through 27 are incorporated herein by reference as though fully

restated.

        29.    On or about May 27, 2020, in the District of Kansas, the defendant,

                                CLIFFORD TOWNSEND,

knowingly engaged in a monetary transaction by, through and to a financial institution,

affecting interstate and foreign commerce in criminally derived property of a value

greater than $10,000, namely the wire transfer of $80,000.00 from NBKC to TD

Ameritrade, for the purpose of funding a brokerage account in the name of Global

Network Corp, such funds being derived from the specified unlawful activity of wire

fraud and bank fraud, in violation of Title 18, United States Code, Sections 1343 and

1344.

        In violation of Title 18, United States Code, Section 1957.

                                 FORFEITURE NOTICE

        30.    The allegations contained in Counts 1 – 6 of this Indictment are hereby




                                               8
       Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 9 of 12




realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

Title 18, United States Code, Section 982(a)(2).

         Bank Fraud and False Statement on Bank Loan Applications violations:

       31.    Upon conviction of one or more of the offenses set forth in Counts 1 - 4 of

this Indictment, the defendant shall forfeit to the United States of America, pursuant to

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), any property, real or personal, which constitutes or is derived from

proceeds traceable to the offenses. The property to be forfeited includes, but is not

limited to, the following:

              A. Money Judgment –

              A forfeiture money judgment against the defendant in an amount equal to

              the amount of gross proceeds obtained or derived by him from the

              commission of Counts 1 - 4;

              B.      Currency and Bank Funds:

              1.     $24.53 seized on November 18, 2020, from NBKC account ending

                     in 5478;

              2.     $1,272.53 seized on November 18, 2020, from TD Ameritrade

                     account ending in 5673.

                                Money Laundering violations:

       32.    Upon conviction of one or more of the offenses set forth in Counts 5 - 6,

the defendant shall forfeit to the United States of America, pursuant to Title 18, United

States Code, Section 982(a)(1), any property, real or personal, involved in such

                                             9
      Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 10 of 12




offense[s], or any property traceable to such property, including but not limited to, the

following:

              A.     Money Judgment B

              A forfeiture money judgment against the defendant in an amount equal to

              the amount of gross proceeds obtained or derived by him from the

              commission of Counts 5 - 6;

              B.      Currency and Bank Funds:

              1.     $24.53 seized on November 18, 2020, from NBKC account ending

                     in 5478;

              2.     $1,272.53 seized on November 18, 2020, from TD Ameritrade

                     account ending in 5673.

       33.    If any of the property described above, as a result of any act or omission

of the defendant:

              A.     cannot be located upon the exercise of due diligence;

              B.     has been transferred or sold to, or deposited with, a third party;

              C.     has been placed beyond the jurisdiction of the court;

              D.     has been substantially diminished in value; or

              E.     has been commingled with other property which cannot be divided

                     without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p).



                                             10
     Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 11 of 12




                                    A TRUE BILL.


April 28, 2021                      s/Foreperson                x
DATE                                FOREPERSON OF THE GRAND JURY


DUSTON J. SLINKARD
ACTING UNITED STATES ATTORNEY

By: /s/ Christine E. Kenney
CHRISTINE E. KENNEY
Assistant United States Attorney
District of Kansas
444 Quincy St., Suite 290
Topeka, Kansas 66683
Ph: (785) 295-2850
Fax: (785) 295-2853
Email: christine.kenney@usdoj.gov
Ks. S. Ct. No. 13542]



       IT IS REQUESTED THAT THE TRIAL BE HELD IN TOPEKA, KANSAS




                                     11
    Case 5:21-cr-40038-TC-ADM Document 1 Filed 04/28/21 Page 12 of 12




                                   PENALTIES

                          Counts 1 & 2 [Bank Fraud]

  • Punishable by a term of imprisonment of not more than thirty (30) years. 18
    U.S.C. § 1344.

  • A term of supervised release of at not more than five (5) years. 18 U.S.C. §
    3583(b)(1).

  • A fine not to exceed $1,000,000. 18 U.S.C. § 3571(b)(3).

        Counts 3 & 4 [False Statements on Bank Loan Applications]

  • Punishable by a term of imprisonment of not more than thirty (30) years. 18
    U.S.C. § 1014.

  • A term of supervised release of at not more than five (5) years. 18 U.S.C. §
    3583(b)(1).

  • A fine not to exceed $1,000,000. 18 U.S.C. § 3571(b)(3).

                      Counts 5 & 6 [Money Laundering]

  • Punishable by a term of imprisonment of not more than twenty (20) years. 18
    U.S.C. § 1957.

  • A term of supervised release of at not more than three (3) years. 18 U.S.C. §
    3583(b)(2).

  • A fine not to exceed $250,000. 18 U.S.C. § 3571(b)(3).

ALL COUNTS:

  • A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).

  • Restitution and Forfeiture.




                                         12
